NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


HEWITT A. GRANT, II,                          )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D20-1101
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed September 2, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Ellen Masters, Judge.

Hewitt A. Grant, II pro se.


PER CURIAM.


              Affirmed.


SILBERMAN, SLEET, and LUCAS, JJ., Concur.